—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered April 27, 1993, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree and sentencing him to *268concurrent terms of 5 to 15 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to concurrent terms of 4 to 12 years and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur — Ellerin, J. P., Rubin, Nardelli, Williams and Mazzarelli, JJ.